Appellant was convicted of the offense known as "Obtaining Property by false pretenses." The value of the goods obtained being more than $25, he was punished as for grand larceny. Code 1923, §§ 4131, 4905.
The indictment followed the form prescribed by the Code (Code 1923, § 4556, form 58), and was sufficient as against demurrer (Code 1923, § 4527).
It appearing that there was no record of appellant's employment at the shops of the Louisville  Nashville Railroad Company, during the time inquired about, allowing the witness Maury, the chief clerk, "in charge of the entire department" to so testify, did not violate any rule of evidence. United Order of the Golden Cross v. Hooser, 160 Ala. 334, 49 So. 354.
We have searched the record diligently for prejudicial error, but, finding none, the judgment must be, and is, affirmed.
Affirmed.
                              On Rehearing.